This cause being argued by counsel, the court gave the following opinion : ¡
That the Criminal Court did not err in allowing evidence to go to the jury that the prisoner had represented himself to the Rev. Ur. Hawley, a witness in the cause, as a son of the collector of the port of St. Johns, Nova Scotia, or that the prisoner had represented himself to James M. Cutts,. another witness in the cause, as being named Scott.
But the Criminal Court erred in allowing evidence to go to the jury that the prisoner had obtained money from the said Ur. Hawley by means of the representations set out in the bill of exceptions.
The judgment of the Criminal Court was reversed, and the cause remanded with directions to award a venire facias cle novo.